Exhibit 10.45

 

BIOSITE INCORPORATED

 

CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

 

Section 1.                                                                                         
INTRODUCTION.

 

The Biosite Incorporated Change in Control Severance Benefit Plan (the “Plan”)
was established effective October 22, 2004 (the “Effective Date”).  The purpose
of the Plan is to provide severance benefits to certain eligible employees and
directors of the Company and its Affiliates upon selected terminations of
service in connection with a Change in Control.  This Plan document is also the
Summary Plan Description for the Plan.

 

Section 2.                                                                                         
DEFINITIONS.

 

The following shall be defined terms for purposes of the Plan:

 

(a)                                  “Affiliate” means a Parent Corporation or a
Subsidiary Corporation.

 

(b)                                  “Base Salary” means a Participant’s monthly
base salary in effect immediately prior to the Employee Covered Termination
(including without limitation any compensation that is deferred by Participant
into a Company-sponsored retirement or deferred compensation plan, exclusive of
any employer matching contributions by the Company associated with any such
retirement or deferred compensation plan and exclusive of any other Company
contributions) and excludes all bonuses, commissions, expatriate premiums,
fringe benefits (including without limitation car allowances), option grants,
equity awards, employee benefits and other similar items of compensation.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                  “Cause” means, with respect to a
Participant, the occurrence of one or more of the following:

 

(1)                                 Such Participant’s conviction of, or plea of
guilty or no contest with respect to, (i) any crime involving fraud, dishonesty
or moral turpitude, (ii) any felony under the laws of the United States or any
state thereof, or (iii) any criminal law of a foreign jurisdiction which could
result in imprisonment for more than one year;

 

(2)                                 Such Participant’s attempted commission of,
or participation in, a fraud or act of dishonesty against the Company that
results in (or might reasonably result in) material harm to the Company;

 

(3)                                 Such Participant’s intentional and material
violation of any statutory duty owed to the Company;

 

(4)                                 Such Participant’s unauthorized use or
disclosure of the Company’s material confidential information, material trade
secrets or material proprietary information; or

 

1

--------------------------------------------------------------------------------


 

(5)                                 Such Participant’s gross misconduct, gross
negligence, intentional violation of a written policy of the Company or
intentional violation of a fiduciary duty to the Company.

 

(e)                                  “Change in Control” means the first
occurrence of any of the following events prior to the automatic termination of
this Plan as provided in Section 6(b):

 

(1)                                 The consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is not owned by persons who were
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization, in substantially the same relative proportions as their
ownership of the combined voting power of the Company immediately prior to such
merger, consolidation or other reorganization;

 

(2)                                 When a majority of the Board shall change
within any 24 month period, unless the election or the nomination for election
by the Company’s stockholders of each new director has been approved by a vote
of at least a majority of the directors then still in office who were directors
at the beginning of the period; or

 

(3)                                 Any “person” (as such term is used in
sections 13(d) and 14(d) of the Exchange Act) by the acquisition or aggregation
of securities is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing under special circumstances) having the right to vote at elections of
directors (the “Base Capital Stock”); except that any change in the relative
beneficial ownership of the Company’s securities by any person resulting solely
from a reduction in the aggregate number of outstanding shares of Base Capital
Stock, and any decrease thereafter in such person’s ownership of securities,
shall be disregarded until such person increases in any manner, directly or
indirectly, such person’s beneficial ownership of any securities of the Company.

 

The term “Change in Control” shall not include a transaction, the sole purpose
of which is to change the state of the Company’s incorporation and once a Change
in Control has occurred, no future events shall constitute a Change in Control
for purposes of the Plan.

 

(f)                                    “Company” means Biosite Incorporated or,
following a Change in Control, the surviving entity resulting from such
transaction or the parent company of such surviving entity.

 

(g)                                 “Employee Covered Termination” means, with
respect to a Participant who immediately prior to a termination of employment
was an employee of the Company, such Participant’s termination of employment by
the Company without Cause or a voluntary resignation of employment by the
Participant for Good Reason; either of which occurring within two (2) months
prior to, or thirteen (13) months following, the effective date of a Change in
Control.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Director Covered Termination” means the
resignation of a non-employee Board member or the termination of a non-employee
Board member’s service as a director of the Company; in either case concurrently
with or following the effective date of a Change in Control.

 

(i)                                    “Good Reason” means, with respect to a
Participant, the occurrence of one or more of the following events, if
applicable, without such Participant’s express written consent:

 

(1)                                 A material reduction in such Participant’s
authority, duties or responsibilities (and not simply a change in title or
reporting relationships); provided, however, that Good Reason shall not be
satisfied solely by reason of such Participant retaining the same position held
prior to a Change in Control, but in a distinct legal entity or business unit of
a larger entity following such Change in Control;

 

(2)                                 A reduction by the Company in such
Participant’s Base Salary or a reduction by the Company of such Participant’s
Target Bonus;

 

(3)                                 A material adverse change to the criteria,
milestones or objectives related to such Participant’s Target Bonus that is
reasonably likely to result in the Participant earning less than his or her
Target Bonus during the subsequent applicable period;

 

(4)                                 Any requirement, as a condition to continued
service, that the Participant enter into any agreement with the Company
regarding confidentiality, non-competition, non-solicitation or other similar
restrictive covenant that is materially more restrictive than the Participant’s
written obligations with the Company under which the Participant is then bound;

 

(5)                                 Any Board action or assignment related to
such Participant that (i) is contrary to applicable law, regulatory guidelines,
accounting standards or which constitutes an unethical business practice and
(ii) is not cured by the Board with thirty (30) days of receipt of written
notice concerning such action or assignment; or

 

(6)                                 A relocation of the Participant’s principal
place of work in effect immediately prior to the earlier of (i) the
Participant’s Employee Covered Termination, or (ii) the Change in Control,  to a
location more than thirty (30) miles from such location.

 

(j)                                    “Parent Corporation” means any
corporation (other than the Company) in an unbroken chain of corporations ending
with the Company, provided each corporation in the unbroken chain (other than
the Company) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

(k)                                “Participant” means the Company’s Chief
Executive Officer, the Company’s President, the Company’s Vice-Presidents,
members of the Company’s Board, and all individuals hereafter designated by the
Board, or the Compensation Committee thereof, as Participants under this Plan at
any time during its term; provided that only persons residing in the

 

3

--------------------------------------------------------------------------------


 

United States are eligible for participation under this Plan, unless
specifically provided otherwise by the Board.

 

(l)                                    “Plan Administrator” means Biosite
Incorporated.

 

(m)                              “Severance Period” means the period of time
following the Participant’s Employee Covered Termination for which a Participant
may be eligible to receive the benefits provided in Section 4 herein.  For the
Company’s Chief Executive Officer and President, the Severance Period shall be
twenty-four (24) months.  For the Company’s Vice-Presidents, the Severance
Period shall be eighteen (18) months.  For the Participants hereafter designated
by the Compensation Committee of the Board, the Severance Period shall be the
number of months as determined by the Compensation Committee for such
Participant, but not to exceed twenty-four (24) months.

 

(n)                                 “Subsidiary Corporation” means any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company, provided each corporation (other than the last
corporation) in the unbroken chain owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

(o)                                  “Target Bonus” means Participant’s target
annual cash bonus (excluding Base Salary and excluding any commissions,
expatriate premiums, fringe benefits (including without limitation car
allowances), option grants, equity awards, employee benefits and other similar
items of compensation) in effect immediately prior to the Employee Covered
Termination.

 

Section 3.                                                                                         
ELIGIBILITY FOR BENEFITS.

 

Subject to the requirements set forth in this Section, the Company shall provide
severance benefits under the Plan to the Participants. In order to be eligible
to receive benefits under the Plan, a Participant must (i) experience an
Employee Covered Termination or a Director Covered Termination, and (ii) with
respect to a Participant who experiences an Employee Covered Termination,
execute a general waiver and release in substantially the form attached hereto
as Exhibit A (or as then may be required by law to effect a release of claims),
as appropriate, and such release must become effective in accordance with its
terms. The Company, in its sole discretion, may at any time modify the forms of
the required release and shall determine the appropriate form of release.

 

Section 4.                                                                                         
AMOUNT OF BENEFIT.

 

Subject to the limitations and reductions provided in this Plan, benefits under
this Plan, if any, shall be provided to the Participants described in Section 3
in the following amounts:

 

(a)                                  Termination Benefits.

 

(1)                                 Employee Covered Termination Benefits.  Upon
a Participant’s Employee Covered Termination, such Participant shall receive the
following severance package:

 

4

--------------------------------------------------------------------------------


 

(i)                                    Cash Severance Benefits.  At the end of
each month during the term of the Participant’s Severance Period, the
Participant will receive a cash payment in an amount equal to the Participant’s
Base Salary.

 

(ii)                                COBRA Benefits.  If such Participant timely
elects to continue coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), then for the term of the Participant’s
Severance Period, the Company will reimburse all premiums for group medical,
dental and vision coverage paid by such Participant under (a) COBRA and, to the
extent applicable, any similar applicable state statute, and (b) to the extent
that such coverage under COBRA and any such applicable state statute has been
exhausted or is no longer available, then under any individual policy providing
group medical, dental and vision benefits substantially similar to those
provided to Participant immediately prior to his or her termination of Service.

 

(iii)                            Stock Option Acceleration and Continued
Post-Termination Exercise Period.  The Participant will receive immediate full
vesting of all stock options and other equity awards issued by the Company and
held by such Participant.  In addition, with respect to stock options issued to
the Participant, the Participant shall be entitled to exercise all of his or her
stock options for 24 months beyond the original post-termination exercise period
provided in such Participant’s stock option agreement (but not beyond the
original contractual life of the option).

 

(2)                                 Director Covered Termination Benefits.  Upon
a Participant’s Director Covered Termination, such Participant shall receive
immediate full vesting of all stock options and other equity awards held by such
Participant.  In addition, the Participant shall be entitled to exercise all of
his or her stock options for 24 months beyond the original post-termination
exercise period provided in such Participant’s stock option agreement (but not
beyond the original contractual life of the option).

 

All cash severance payment referenced in this Section 4 shall be subject to all
applicable tax withholdings and deductions required by law and shall be paid
within ten (10) business days following the effective date of the general waiver
and release referenced in Section 3 of the Plan.  Except as provided herein, all
terms, conditions and limitations applicable to a Participant’s options and/or
shares of common stock shall remain in full force and effect.

 

(b)                                  Certain Reductions.  Notwithstanding any
other provision of the Plan to the contrary, any benefits payable to a
Participant under Sections 4(a)(1)(i) and 4(a)(1)(ii) of this Plan shall be
reduced (but not below zero) by any severance benefits payable by the Company or
an affiliate of the Company to such Participant under any other policy, plan,
program, agreement or arrangement, including, without limitation, a contract
between such Participant and any entity, covering such Participant.  In
addition, to the extent that any federal, state or local laws, including,
without limitation the Worker Adjustment Retraining Notification Act, 29 U.S.C.
Section 2101 et seq., or any similar state statute, require the Company to give
advance notice or make a payment of any kind to a Participant because of that
Participant’s involuntary termination due to a layoff, reduction in force, plant
or facility closing, sale of business, change of control, or any other similar
event or reason, the benefits payable under Sections 4(a)(1)(i) and 4(a)(1)(ii)
of this Plan shall either be reduced or eliminated by such required payments or
notice.  The benefits

 

5

--------------------------------------------------------------------------------


 

provided under this Plan are intended to satisfy any and all statutory
obligations that may arise out of a Participant’s involuntary termination of
employment for the foregoing reasons, and the Plan Administrator shall so
construe and implement the terms of the Plan.

 

Section 5.                                                                                         
LIMITATIONS ON BENEFITS.

 

(a)                                  Mitigation.  Except as otherwise
specifically provided herein, a Participant shall not be required to mitigate
damages or the amount of any payment provided under the Plan by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
the Plan be reduced by any compensation earned by a Participant as a result of
employment by another employer or any retirement benefits received by such
Participant after the date of service or employment termination.

 

(b)                                  Termination of Benefits.  Benefits under
the Plan shall terminate immediately if the Participant, at any time, (i)
engages in the unauthorized use or disclosure of the Company’s material
confidential information, material trade secrets or material proprietary
information under any written agreement under which the Participant has a such
an obligation to the Company that survives the Participant’s termination of
service to the Company, (ii) engages in any prohibited or unauthorized
competitive activities, or prohibited or unauthorized solicitation or
recruitment of employees, in violation of any written agreement under which
Participant has such an obligation to the Company that survives the
Participant’s termination of service to the Company; (iii) violates any term or
condition of this Plan or (iv) violates any term of the applicable general
waiver and release referenced in Section 3 above.

 

(c)                                  Non-Duplication of Benefits.  No
Participant is eligible to receive benefits under this Plan more than one time.

 

(d)                                  Indebtedness of Participants.  If a
Participant is indebted to the Company or an affiliate of the Company on the
date of his or her termination of employment or service, the Company reserves
the right to offset any severance benefits payable in cash under the Plan by the
amount of such indebtedness.

 

(e)                                  Parachute Payments.  If any payment or
benefit a Participant would receive in connection with a Change in Control from
the Company or otherwise (a “Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount (as defined below).  For the
avoidance of doubt, a Payment shall not be considered a parachute payment for
purposes of this paragraph if such Payment is approved by the stockholders of
the Company in accordance with the procedures set forth in
Section 280G(b)(5)(A)(ii) and (B) of the Code, and the regulations thereunder,
and at the time of such shareholder approval, no stock of the Company is readily
tradable on an established securities market or otherwise (within the meaning of
Section 280G(b)(5)(A)(ii)(I) of the Code).  The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion of the

 

6

--------------------------------------------------------------------------------


 

Payment, up to and including the total Payment, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in the Participant’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Participant elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs):  reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits.  If acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Participant’s stock awards unless the Participant
elects in writing a different order for cancellation.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations, subject to the necessary authorizations of the Company’s
Audit Committee.  Alternatively, the Audit Committee may engage a consulting
firm with expertise in calculations under Section 280G of the Code to perform
such calculations.  If any accounting firm so engaged by the Company is serving
as accountant or auditor for either the Participant or the entity or group that
is effecting the Change in Control, the Company shall appoint a nationally
recognized accounting or consulting firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting or consulting firm required to be made
hereunder.

 

The accounting or consulting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and the Participant within ten (10) calendar days after the date
on which the Participant’s right to a Payment is triggered (if requested at that
time by the Company or the Participant) or such other time as requested by the
Company or the Participant.  If the accounting or consulting firm determines
that no Excise Tax is payable with respect to a Payment, either before or after
the application of the Reduced Amount, it shall furnish the Company and the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to such Payment.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and the Participant.

 

Section 6.                                                                                         
RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a)                                  Exclusive Discretion.  The Plan
Administrator shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan.  The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons. Unless otherwise determined by
the Board, the Chairman of the Compensation Committee of the Board shall perform
the duties of the Plan Administrator under this Plan.

 

7

--------------------------------------------------------------------------------


 

(b)                                  Amendment or Termination.  The Board, or
the Compensation Committee thereof, reserves the right to amend or terminate
this Plan or the benefits provided hereunder at any time; provided, however,
that no such amendment or termination shall impair or reduce the rights of a
Participant unless such Participant consents to such amendment or termination of
the Plan in writing.   Notwithstanding the foregoing, the Plan shall
automatically terminate on the tenth (10th) anniversary from the date of its
adoption by the Board, unless extended by the Board or the Compensation
Committee thereof.  Except with respect to the automatic termination provided in
the prior sentence, any action amending, terminating or extending the Plan shall
be in writing and executed by the Board or the Compensation Committee thereof.

 

Section 7.                                                                                         
CONTINUATION OF CERTAIN EMPLOYEE BENEFITS.

 

(a)                                  COBRA Continuation.  Each Participant who
is enrolled in a group medical, dental or vision plan sponsored by the Company
or an affiliate of the Company may be eligible to continue coverage under such
group medical, dental or vision plan (or to convert to an individual policy), at
the time of the Participant’s termination of employment under COBRA.  The
Company will notify the Participant of any such right to continue group medical
coverage at the time of termination.  No provision of this Plan will affect the
continuation coverage rules under COBRA.  Therefore, the period during which a
Participant may elect to continue the Company’s group medical, dental or vision
coverage at his or her own expense under COBRA, the length of time during which
COBRA coverage will be made available to the Participant, and all other rights
and obligations of the Participant under COBRA will be applied in the same
manner that such rules would apply in the absence of this Plan.  At the
conclusion of the COBRA premium reimbursements made by the Company, if any, the
Participant will be responsible for the entire payment of premiums required
under COBRA for the duration, if any, of the COBRA period.

 

(b)                                  Other Employee Benefits.  All non-health
benefits (such as life insurance, disability and 401(k) plan coverage) terminate
as of an employee’s termination date (except to the extent that a conversion
privilege may be available thereunder).

 

Section 8.                                                                                         
NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ or service of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time
and for any reason, which right is hereby reserved.

 

Section 9.                                                                                         
LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.

 

8

--------------------------------------------------------------------------------


 

Section 10.                                                                                  
CLAIMS, INQUIRIES AND APPEALS.

 

(a)                                  Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative).  The Plan Administrator is:

 

Biosite Incorporated

11030 Roselle Street

San Diego, CA 92121

Attn: Chief Executive Officer

 

(b)                                  Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must provide the applicant with written or electronic notice of the denial of
the application, and of the applicant’s right to review the denial.  Any
electronic notice will comply with the regulations of the U.S. Department of
Labor.  The written notice of denial will be set forth in a manner designed to
be understood by the employee and will include the following:

 

(1)                                 the specific reason or reasons for the
denial;

 

(2)                                 references to the specific Plan provisions
upon which the denial is based;

 

(3)                                 a description of any additional information
or material that the Plan Administrator needs to complete the review and an
explanation of why such information or material is necessary; and

 

(4)                                 an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring a civil action under section 502(a)
of ERISA following a denial on review of the claim, as described in
Section 10(d) below.

 

This written notice will be given to the applicant within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application.  If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)                                  Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied, in whole or in part, may appeal the denial by submitting a request for a
review to the Plan Administrator within sixty (60) days

 

9

--------------------------------------------------------------------------------


 

after the application is denied.  A request for a review shall be in writing and
shall be addressed to:

 

Biosite Incorporated

11030 Roselle Street

San Diego, CA 92121

Attn: Chief Executive Officer

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)                                  Decision on Review.  The Plan Administrator
will act on each request for review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review. 
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period.  This
notice of extension will describe the special circumstances necessitating the
additional time and the date by which the Plan Administrator is to render its
decision on the review.  The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor.  In the event that
the Plan Administrator confirms the denial of the application for benefits in
whole or in part, the notice will set forth, in a manner calculated to be
understood by the applicant, the following:

 

(1)                                 the specific reason or reasons for the
denial;

 

(2)                                 references to the specific Plan provisions
upon which the denial is based;

 

(3)                                 a statement that the applicant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim;
and

 

(4)                                 a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA.

 

(e)                                  Rules and Procedures.  The Plan
Administrator will establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out its responsibilities in
reviewing benefit claims.  The Plan Administrator may require an

 

10

--------------------------------------------------------------------------------


 

applicant who wishes to submit additional information in connection with an
appeal from the denial of benefits to do so at the applicant’s own expense.

 

(f)                                    Exhaustion of Remedies.  No legal action
for benefits under the Plan may be brought until the claimant (i) has submitted
a written application for benefits in accordance with the procedures described
by Section 10(a) above, (ii) has been notified by the Plan Administrator that
the application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in Section 10(c)
above, and (iv) has been notified in writing that the Plan Administrator has
denied the appeal.  Notwithstanding the foregoing, if the Plan Administrator
does not respond to a Participant’s claim or appeal within the relevant time
limits specified in this Section 10, then the Participant may bring legal action
for benefits under the Plan pursuant to Section 502(a) of ERISA.

 

Section 11.                                                                                  
BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

Section 12.                                                                                  
OTHER PLAN INFORMATION.

 

(a)                                  Employer and Plan Identification Numbers. 
The Employer Identification Number assigned to the Company (which is the “Plan
Sponsor” as that term is used in ERISA) by the Internal Revenue Service is
    -            .  The Plan Number assigned to the Plan by the Plan Sponsor
pursuant to the instructions of the Internal Revenue Service is 50  .

 

(b)                                  Ending Date for Plan’s Fiscal Year.  The
date of the end of the fiscal year for the purpose of maintaining the Plan’s
records is December 31.

 

(c)                                  Agent for the Service of Legal Process. 
The agent for the service of legal process with respect to the Plan is Biosite
Incorporated, Attn: Chief Financial Officer, 11030 Roselle Street, San Diego, CA
92121.

 

(d)                                  Plan Sponsor and Administrator.  The “Plan
Sponsor” and the “Plan Administrator” of the Plan is Biosite Incorporated, 11030
Roselle Street, San Diego, CA 92121 The Plan Sponsor’s and Plan Administrator’s
telephone number is (858) 455-4808.  The Plan Administrator is the named
fiduciary charged with the responsibility for administering the Plan.

 

Section 13.                                                                                  
STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under ERISA.  If you are
a Participant in the Plan, under ERISA you are entitled to:

 

Receive Information about the Plan and Your Benefits

 

(a)                                  Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as work sites, all
documents governing the Plan and a copy of the latest annual report (Form 5500
Series) filed by the Plan Administrator with the U.S. Department of

 

11

--------------------------------------------------------------------------------


 

Labor and available at the Public Disclosure Room of the Pension and Welfare
Benefit Administration;

 

(b)                                  Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series).  The Plan Administrator
may make a reasonable charge for the copies; and

 

(c)                                  Receive a summary of the Plan’s annual
financial report.  The Plan Administrator is required by law to furnish each
Participant with a copy of this summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

Enforce Your rights

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court.  In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.

 

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.  In addition, if you disagree
with the Plan Administrator’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.

 

If it should happen that the Plan fiduciaries misuse the Plan’s money, or if you
are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should

 

12

--------------------------------------------------------------------------------


 

contact the nearest office of the Pension and Welfare Benefits Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Pension and Welfare Benefits Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. 
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Pension and Welfare
Benefits Administration.

 

Section 14.                                                                                  
EXECUTION.

 

To record the adoption of the Plan as set forth herein, effective as of the
Effective Date, Biosite Incorporated has caused its duly authorized officer to
execute the same this        day of October, 2004.

 

 

Biosite Incorporated

 

 

 

 

 

 

 

 

Kim D. Blickenstaff

 

Chief Executive Officer

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Biosite
Incorporated Severance Benefit Plan (the “Plan”). I understand that this release
and waiver (the “Release”), together with the Plan, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company that is not expressly stated herein.

 

In consideration of benefits I will receive under the Plan, I hereby generally
and completely release the Company and its directors, officers, employees,
shareholders, members, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release.  This Release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

 

If I am over the age of 40 years at the time of an Employee Covered Termination
(as that term is defined in the Plan), I acknowledge that I am knowingly and
voluntarily waiving and releasing any rights I may have under the ADEA.  I also
acknowledge that the consideration given under the Release for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which I was already entitled.  I further acknowledge that I have been advised by
this writing, as required by the ADEA, that:  (A) my waiver and release do not
apply to any rights or claims that may arise on or after the date I execute this
Release; (B) I should consult with an attorney prior to executing this Release;
(C) I have twenty-one (21) days to consider this Release (although I may choose
to voluntarily execute this Release earlier); (D) I have seven (7) days
following my execution of this Release to revoke the Release; and (E) this
Release shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth (8th) day after I execute this Release.

 

If I am not over the age of 40 years at the time of an Employee Covered
Termination (as that term is defined in the Plan), I understand and agree that I
will have ten days to consider and execute this release and that it shall be
effective upon such execution.

 

--------------------------------------------------------------------------------


 

I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein.  I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------